ANSTEAD, Judge,
dissenting.
I disagree with the majority’s conclusion that the legislature intended to permit seizure but not forfeiture of a vessel with altered or missing hull numbers by its amendment of section 328.07(3). I agree with the majority that an innocent owner of property with altered or missing hull numbers is' protected from forfeiture. However, it appears to me that the legislature has put the burden on the innocent owner to establish his innocence. While there may be constitutional implications to this scheme, these issues have not been raised in this appeal and were not addressed below. I would simply hold, as appellant contends, that the legislature did intend, by the enactment of section 328.07(3), to subject vessels with altered or missing hull numbers to forfeiture and that a petition asserting such facts is sufficient to war*1041rant the issuance of an order to show cause.